255 F.2d 627
Lonnie Robert BRYANT and Dessara Christopher, Appellants,v.UNITED STATES of America, Appellee.
No. 16983.
United States Court of Appeals Fifth Circuit.
May 26, 1958.

C. W. Bennett, Jr., Houston, for appellants.
William Butler, U. S. Atty., Dan Kennerly, Asst. U. S. Atty., Houston, Tex., for appellee.
Before RIVES, CAMERON, and BROWN, Circuit Judges.
PER CURIAM.


1
Counsel of record appearing for appellants has advised the Court by letter addressed to the Clerk that: "We do not contemplate filing a brief in subject appeal due to unforeseen circumstances which we did not anticipate." No brief on behalf of appellants was filed, nor did counsel appear for oral argument. The appellee has not moved to dismiss the appeal, but instead has submitted a careful and thorough brief on the merits answering each point raised in the motion for new trial or, so far as is apparent, presented by the record. Upon consideration, we find no merits in any of said points and no error apparent in the record.

The judgments are therefore

2
Affirmed.